Exhibit 10.13

 

Execution Copy

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

 

between

 

 

SFX ENTERTAINMENT, INC.

 

and

 

SFX-IDT N.A. HOLDING II LLC,

 

on the one hand,

 

and

 

ONE OF US HOLDING B.V.

 

and

 

ONE OF US B.V. (F/K/A ID&T HOLDING B.V.),

 

on the other hand

 

 

 

 

 

October 18, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

Article 1 Definitions

2

1.1

Incorporation by Reference

2

1.2

Defined Terms

2

Article 2 Sale and Purchase and Closing

6

2.1

The Closing

6

2.2

Purchase and Sale of the Shares

6

2.3

Deliveries

6

Article 3 Representations and Warranties of the Seller Parties

8

3.1

Organization and Standing; Authority

8

3.2

Capitalization of the Company

9

3.3

Interests in Other Entities

9

3.4

No Conflict; Required Filings and Consents

11

3.5

Taxes

11

3.6

Property

14

3.7

Permits

14

3.8

Employees

14

3.9

Brands

14

3.10

Affiliate Transactions

14

3.11

Conduct of Business in the Ordinary Course

14

3.12

Contracts

15

3.13

No Assets, Liabilities, or Operations

15

3.14

Legal Proceedings

15

3.15

Bank Accounts

15

3.16

No Brokers

15

3.17

Absence of Questionable Payments

16

3.18

Books and Records

16

3.19

Solvency

16

3.20

Insurance

17

3.21

Distributed Equity Interests

17

3.22

NAJV Advance

17

3.23

NAJV Documents

18

 

--------------------------------------------------------------------------------


 

Article 4 Representations and Warranties of the Buyer Parties

18

4.1

Organization; Authority

18

4.2

No Conflict; Required Filings and Consents

19

4.3

No Brokers

19

Article 5 Certain Obligations and Other Provisions

19

5.1

Non-solicitation

19

5.2

Non-competition

20

5.3

Confidentiality

20

5.4

Non-Disparagement

21

5.5

Further Assurances

21

5.6

Distributed Equity Interests

21

5.7

Actions in Connection with NAJV Advance Reassignment

22

5.8

Indemnification

23

5.9

NAJV Documents

23

Article 6 Tax Matters

23

6.1

Tax Indemnification

23

6.2

Certain Taxes and Fees

24

6.3

Cooperation on Tax Matters

24

6.4

Tax Returns

24

6.5

Tax Proceedings

24

Article 7 Miscellaneous

24

7.1

Defined Terms

24

7.2

Incorporation by Reference

24

7.3

Access to Counsel

25

7.4

Waiver of Jury Trial

25

7.5

Assignment

25

7.6

Entire Agreement

25

7.7

Adequate Consideration

25

 

--------------------------------------------------------------------------------


 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
October 18, 2013 (the “Effective Date”), between SFX Entertainment, Inc., a
Delaware corporation (the “Buyer Parent”), and SFX-IDT N.A. Holding II LLC, a
Delaware limited liability company (the “Buyer” and, collectively with the Buyer
Parent, the “Buyer Parties”), on the one hand, and One of Us Holding B.V., a
company organized under the laws of the Netherlands (the “Seller Parent”), and
One of Us B.V. (f/k/a ID&T Holding B.V.), a company organized under the laws of
the Netherlands (the “Seller” and, collectively with the Seller Parent, the
“Seller Parties”; the Buyer Parties and the Seller Parties, collectively, the
“Parties”), on the other hand.

 

A.        The Seller owns 100% of the issued and outstanding shares of capital
stock of One of Us International B.V. (f/k/a ID&T International Holding B.V.), a
company organized under the laws of the Netherlands (the “Company”).

 

B.        On October 26, 2012, the Buyer Parent, the Seller, and, for limited
purposes, Robert F.X. Sillerman, entered into a binding term sheet (the
“Original NAJV JV Agreement”) for purposes of creating a joint venture between
the Buyer Parent and the Seller.

 

C.        On December 21, 2012, the Company formed ID&T/SFX North America LLC
(f/k/a ID&T North America, LLC), a Delaware limited liability company (the
“NAJV”), to serve as the joint venture entity contemplated by the Original NAJV
JV Agreement.

 

D.        Pursuant to the Original NAJV JV Agreement, SFX-IDT N.A. Holding LLC,
a Delaware limited liability company and a wholly owned Subsidiary of the Buyer
Parent, acquired a 51% membership interest in the NAJV in accordance with the
Original NAJV JV Agreement.

 

E.         On August 8, 2013, the Buyer Parent and the Seller Parent entered
into a stock purchase agreement (the “ID&T Worldwide SPA”), pursuant to which
the Buyer Parent agreed to purchase 75% of the outstanding capital stock of ID&T
NewHolding B.V. (“ID&T Worldwide”), a company organized under the laws of the
Netherlands and a direct and wholly owned Subsidiary of the Seller Parent.

 

F.         On September 23, 2013, the Buyer Parent, the Seller Parent, and the
Company entered into a letter agreement (the “Letter Agreement”).

 

G.        On the basis of the Letter Agreement and subject to the terms thereof
and the terms of the ID&T Worldwide SPA, among other things: (i) the Seller
Parent agreed to transfer to the Buyer Parent, and the Buyer Parent agreed to
purchase (or cause a subsidiary of the Buyer Parent to purchase) and accept
transfer from the Seller Parent, at the Closing, 100% of the outstanding capital
stock of ID&T Worldwide; and (ii) the Buyer Parent, the Seller Parent, and the
Company agreed to cause the Buyer Parent to become the sole owner, directly or
indirectly, of all membership interests in the NAJV (including potentially
through the acquisition of all of the issued and outstanding equity interests in
the Company).

 

H.        On the Effective Date, the Buyer Parent and SFXE Netherlands Holdings
B.V., a company organized under the laws of the Netherlands, on the one hand,
and the Seller Parent, on

 

1

--------------------------------------------------------------------------------


 

the other hand, amended the ID&T Worldwide SPA (the ID&T Worldwide SPA, as so
amended, the “Amended ID&T Worldwide SPA”), to reflect the terms of the Letter
Agreement.

 

I.          By entering into this Agreement and subject to the terms hereof, the
Buyer Parent is agreeing to cause the Buyer to acquire 100% of the outstanding
capital stock of the Company (the “Shares”) to implement the terms of the Letter
Agreement.

 

The Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

1.1       Incorporation by Reference. Capitalized terms used but not defined
herein have the respective meanings given to such terms in the Amended ID&T
Worldwide SPA.

 

1.2       Defined Terms.

 

“Agreement” has the meaning set forth in the preamble.

 

“Amended ID&T Worldwide SPA” has the meaning set forth in the recitals.

 

“Ancillary Documents” means the documents signed by or Contracts entered into
between any of the Parties in connection with the Transactions (other than this
Agreement).

 

“Belgium JV Equity” has the meaning set forth in Section 3.3(a).

 

“Brands” means: (a) trademarks, service marks and trade names; (b) copyrights
and design rights; (c) domain names; (d) common law rights and goodwill
associated with each of the foregoing; and (e) applications and registrations
for each of the foregoing.

 

“Business” means (a) all of the Company’s assets, businesses, and operations as
of the date hereof (whether held by the Company or through one or more Entities
in which the Company holds an interest), all of ID&T Brazil Produções’s assets,
businesses, and operations as of immediately prior to the ID&T Brazil Produções
Equity Distribution (whether held by ID&T Brazil Produções or through one or
more Entities in which ID&T Brazil Produções holds (or held as of such time) an
interest), all of ID&T Brazil Eventos’s assets, businesses, and operations as of
immediately prior to the ID&T Brazil Eventos Equity Distribution (whether held
by ID&T Brazil Eventos or through one or more Entities in which ID&T Brazil
Eventos holds (or held as of such time) an interest), and all of ID&T
Australia’s assets, businesses, and operations as of immediately prior to the
ID&T Australia Equity Distribution (whether held by ID&T Australia or through
one or more Entities in which ID&T Australia holds (or held as of such time) an
interest) and (b) all of the assets, businesses, and operations primarily
relating to the assets, businesses, and operations described in the immediately
foregoing clause (a) that are held directly or indirectly by the Seller Parent,
the Seller, or any Person directly or indirectly holding equity interests in the
Company; except that the Business does not include the Non-Business Assets.
Without limiting the generality of the immediately foregoing sentence, the
“Business” includes: (i) all equity interests that the Company holds, directly
or indirectly, in any Entity and (ii) all of the intellectual property that the
Company directly or indirectly holds.

 

2

--------------------------------------------------------------------------------


 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Entity” means any of the following: (a) the Buyer Parent; (b) any
Subsidiary of the Buyer Parent (including the NAJV Entities); and (c) any ID&T
Worldwide Entity (including ID&T Brazil Eventos, ID&T Brazil Produções, and ID&T
Australia); except that, if the Seller Parent provides the written notice
described in Section 2.2(d) of the Amended ID&T Worldwide SPA, then “Buyer
Entity” will thereafter exclude any ID&T Worldwide Entity for purposes of
determining the scope the obligations thereafter that are set forth in Sections
5.1 and 5.3.

 

“Buyer Parent” has the meaning set forth in the preamble.

 

“Buyer Parties” has the meaning set forth in the preamble.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Company” has the meaning set forth in the recitals.

 

“Company Entity” means any of the following: (a) the Company; (b) ID&T Brazil
Eventos; (c) ID&T USA; (d) ID&T Brazil Produções; (e) ID&T Australia; or (f) any
Entity in which the Company owns or owned, directly or indirectly as of the
relevant time of determination, any capital stock or other equity interests,
other than the Belgium JV and other than the NAJV Entities.

 

“Competing Business” means, as of a given time, any business or activity
conducted by a Person that is or that could reasonably be considered to be
competitive with the Business or the NAJV Business at such time; except that
(a) use of the Non-Business Assets, in and of itself, will not be deemed to be a
Competing Business and (b) ownership of the equity interests TL Belgium (as
defined in the Belgium JV Binding Term Sheet), in and of itself, will not be
deemed to be a Competing Business.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Employees” means any employees of any Company Entity or the Business or any
employees with respect to which any Company Entity or the Business has any
Liability.

 

“First Amendment to Existing NAJV LLC Agreement” means the First Amendment to
Amended and Restated Limited Liability Company Operating Agreement of ID&T/SFX
North America LLC, dated August 8, 2013, between the NAJV, ID&T International,
and SFX-IDT N.A. Holding.

 

“General Enforceability Exceptions” has the meaning set forth in Section 3.1(b).

 

“ID&T Australia” means ID&T Australia PTY Ltd.

 

“ID&T Australia Equity” has the meaning set forth in Section 3.3(a).

 

3

--------------------------------------------------------------------------------


 

“ID&T Australia Equity Distribution” has the meaning set forth in
Section 3.21(d).

 

“ID&T Australia Registration Requirements” means the transfer of the ID&T
Australia Equity to ID&T Worldwide, the registration of such transfer in the
register of members of ID&T Australia, and any other actions necessary under
applicable Law to effect such transfer of the ID&T Australia Equity.

 

“ID&T Brazil Eventos” means ID&T Brasil Eventos Ltda.

 

“ID&T Brazil Eventos Amendment” has the meaning set forth in Section 5.6(a).

 

“ID&T Brazil Eventos Equity” has the meaning set forth in Section 3.3(a).

 

“ID&T Brazil Eventos Equity Distribution” has the meaning set forth in
Section 3.21(a).

 

“ID&T Brazil Produções” means ID&T Produções de Eventos Ltda.

 

“ID&T Brazil Produções Amendment” has the meaning set forth in Section 5.6(b).

 

“ID&T Brazil Produções Equity” has the meaning set forth in Section 3.3(a).

 

“ID&T Brazil Produções Equity Distribution” has the meaning set forth in
Section 3.21(c).

 

“ID&T International Liability” has the meaning set forth in Section 3.13(b).

 

“ID&T USA” means ID & T USA LLC, a Delaware limited liability company.

 

“ID&T USA Equity” has the meaning set forth in Section 3.3(a).

 

“ID&T Worldwide” has the meaning set forth in the recitals.

 

“ID&T Worldwide Entity” means ID&T Worldwide or any Subsidiary of ID&T
Worldwide.

 

“ID&T Worldwide SPA” has the meaning set forth in the recitals.

 

“Key Buyer Entity Contact” means: (a) any Director, manager, officer, executive,
employee, consultant, customer, supplier, or creditor of any Buyer Entity;
(b) any Person with which any Buyer Entity has a material business relationship;
(c) any licensor of any material right to any Buyer Entity; and (d) any licensee
of any material right from any Buyer Entity.

 

“Knowledge” means (a) with respect to the Seller Parties, the actual knowledge
of any of Tavecchio, Stutterheim, Willem Hendrik Timmerman, Ritty van Straalen,
and Chris van Overbeeke and the knowledge that such individuals would reasonably
be expected to possess as a result of such individual’s performance, exercising
due care, of such individual’s duties to any Seller Entity; and (b) with respect
to the Buyer Parties, the actual knowledge of any of Sillerman, Sheldon Finkel,
Mitchell Slater, Richard Rosenstein, and Howard Tytel and the knowledge that

 

4

--------------------------------------------------------------------------------


 

such individuals would reasonably be expected to possess as a result of such
individual’s performance, exercising due care, of such individual’s duties to
the Buyer Parties.

 

“Letter Agreement” has the meaning set forth in the recitals.

 

“Material Adverse Effect” means any event, change, circumstance, or occurrence
that, individually or together with any one or more other events, changes,
circumstances, or occurrences, has had, or could reasonably be expected to have,
a material adverse effect upon the assets, condition (financial or otherwise),
results of operations or business of any Company Entity or any NAJV Entity, or
on the ability of any Party to consummate the Transactions.

 

“NAJV” has the meaning set forth in the recitals.

 

“NAJV Documents” means the NAJV JV Agreement, the Existing NAJV LLC Agreement,
and the First Amendment to Existing NAJV LLC Agreement.

 

“NAJV Equity” has the meaning set forth in Section 3.3(a).

 

“Notarial Deed of Transfer” means a notarial deed of transfer in the form
attached as Exhibit A.

 

“Original NAJV JV Agreement” has the meaning set forth in the recitals.

 

“Non-Solicitation Period” has the meaning set forth in Section 5.1.

 

“Parties” has the meaning set forth in the preamble.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Entities” means the Seller Parent, the Seller, and the Company Entities,
collectively.

 

“Seller Parent” has the meaning set forth in the preamble.

 

“Seller Parties” has the meaning set forth in the preamble.

 

“SFX Directors” means Joseph F. Rascoff, Richard Rosenstein, Mitchell Slater,
and Sheldon Finkel, collectively.

 

“Shares” has the meaning set forth in the recitals.

 

“Straddle Period” means a Taxable period beginning on or before and ending after
the Closing Date.

 

“Straddle Period Taxes” means, with respect to any Tax for any Straddle Period,
the portion of such Tax that is allocable to the portion of the Straddle Period
ending on the Closing Date: (a) in the case of a Tax that is (i) based upon or
related to income or receipts, or (ii) imposed in connection with any sale or
other transfer or assignment of property (real or personal, tangible or
intangible), deemed equal to the amount which would be payable if the taxable
year

 

5

--------------------------------------------------------------------------------


 

ended on the end of the Closing Date and (b) in the case of a Tax imposed on a
periodic basis (i) with respect to the assets of the Company Entities or the
assets of the Business or otherwise measured by the level of any item, or
(ii) with respect to the Employees, deemed to be the amount of such Tax for the
entire Straddle Period (or, in the case of such a Tax determined on an arrears
basis, the amount of such Tax for the immediately preceding period), multiplied
by a fraction, the numerator of which is the number of calendar days in the
period ending on the end of the Closing Date and the denominator of which is the
number of calendar days in the entire Straddle Period.

 

“Transactions” means the transactions contemplated by this Agreement.

 

ARTICLE 2
SALE AND PURCHASE AND CLOSING

 

2.1       The Closing. The closing of the Transactions (the “Closing”) will be
deemed to have occurred upon the transfer of the Shares by the Seller to the
Buyer by means of the execution of the Notarial Deed of Transfer by the Notary.
The date on which the Closing occurs is herein referred to as the “Closing
Date”, which the Parties agree is deemed to be October 18, 2013.

 

2.2       Purchase and Sale of the Shares.

 

(a)        In accordance with and subject to the terms hereof, (i) the Seller
hereby sells and agrees to transfer to the Buyer at the Closing, and the Buyer
hereby purchases and agrees to accept transfer from the Seller at the Closing,
the Shares, free and clear of all Liens, and (ii) at the Closing, the Seller
shall transfer to the Buyer, and the Buyer shall accept transfer from the Seller
of, all of the Seller’s rights, title, and interest in and to the Shares, free
and clear of all Liens. For the avoidance of doubt, the Buyer will not have (and
will not be deemed to have) any ownership interest in the Shares prior to
Closing.

 

(b)        The Parties acknowledge that the Buyer Parent is required to deliver
(or cause the delivery of) the Closing Date Consideration to the Notary Account
pursuant to Section 2.2(c) of the Amended ID&T Worldwide SPA and that, no later
than December 31, 2013, the Buyer Parent will allocate a portion of the Closing
Date Consideration to the purchase of the Shares and provide such allocation to
the Seller.

 

(c)        If the Amended ID&T Worldwide SPA is terminated, including pursuant
to Section 2.2(d) thereof, then this Agreement will thereby be terminated.

 

2.3       Deliveries.

 

(a)        Seller Deliveries on the Effective Date. On the Effective Date, the
Seller shall deliver to the Buyer Parties the following:

 

(i)         all Organizational Documents of the Company, ID&T USA, ID&T Brazil
Produções, ID&T Brazil Eventos, and ID&T Australia (including all amendments
thereto);

 

6

--------------------------------------------------------------------------------


 

(ii)        written resignations of each Director of the Company, ID&T Brazil
Produções (other than the existing resident Directors to the extent required by
Law), ID&T Brazil Eventos (other than the existing resident Directors to the
extent required by Law), and ID&T Australia (other than Stutterheim and the
existing resident Directors to the extent required by Law) in each case from
such Director’s office as a member of the management board of the Company, with
effect as of immediately after the Closing, and a shareholders’ resolution of
the Company shareholders accepting such resignation;

 

(iii)       a duly adopted sole member’s resolution of ID&T USA removing all
existing managers and officers of ID&T USA from such positions, with effect as
of immediately after the Closing and appointing the Company as the managing
member of ID&T USA, with effect as of immediately following the Closing;

 

(iv)       a duly adopted written shareholders’ resolution of the Company
appointing each of the SFX Directors and Stutterheim as a Director of the
Company, with effect as of immediately following the Closing;

 

(v)        a duly adopted written directors’ resolution of ID&T Australia
appointing each of the SFX Directors as a Director of ID&T Australia, with
effect as of immediately following the Closing;

 

(vi)       copies of all Consents of Governmental Authorities and any other
Person required to be obtained (pursuant to Law or one or more Contracts) with
respect to the consummation of the Transactions that would be required to be
disclosed in a disclosure schedule as an exception to any representations in
Section 3.4 in order to make such representations accurate; and

 

(vii)      powers of attorney in favor of the Notary, duly executed on behalf of
the Company and the Seller authorizing their respective representatives to
attend to and execute the Notarial Deed of Transfer.

 

(b)        Seller Deliveries Prior to Closing. Immediately prior to the Closing,
the Seller shall deliver to the Buyer Parent the following:

 

(i)         the original shareholders’ register of the Company, evidencing the
Seller’s ownership of the Shares as of immediately prior to the Closing; and

 

(ii)        evidence reasonably satisfactory to the Buyer Parent that all of the
ID&T Brazil Produções Equity, ID&T Brazil Eventos Equity, ID&T Australia Equity,
and the Belgium JV Equity has been distributed (and, with respect to the ID&T
Brazil Eventos Equity, the ID&T Brazil Produções Equity, and the ID&T Australia
Equity, contributed to ID&T Worldwide) as described in Section 3.21.

 

(c)        Buyer Parent Deliveries on Effective Date. On the Effective Date, the
Buyer Parent shall deliver to the Seller powers of attorney in favor of the
Notary, duly executed on behalf of the Buyer and the Buyer Parent, authorizing
their respective representatives to attend to and execute the Notarial Deed of
Transfer.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

 

Each Seller Party represents and warrants to the Buyer Parties (and, upon the
occurrence of the Closing, will be deemed to have represented and warranted to
the Buyer Parties at the Closing) as follows, subject to the exceptions set
forth in the Seller Disclosure Schedules to the extent the relevance of such
disclosure to the following representations and warranties is reasonably
apparent on its face:

 

3.1         Organization and Standing; Authority.

 

(a)          Each Company Entity and each Seller Party is duly organized or
formed, validly existing and, to the extent applicable in an applicable
jurisdiction, in good standing under the laws of its jurisdiction of formation.
Each Company Entity has all requisite power and authority to carry on its
businesses and activities as they are currently being conducted and to own,
lease or operate its properties and assets as they are currently owned, leased
or operated. True and complete copies of all Organizational Documents of each
Company Entity and the Seller Parties, including all amendments thereto, have
previously been made available to the Parent. Each Company Entity and each
Seller Party is duly qualified to do business and, to the extent applicable in
an

 

(b)          applicable jurisdiction, is in good standing in each jurisdiction
in which the character of the properties owned or leased by it or in which the
conduct of its business requires it to be so qualified, except where the failure
to be so qualified or to be in good standing would not reasonably be expected to
have a Material Adverse Effect.

 

(c)          The Seller Parties have the requisite power and authority to
execute and deliver this Agreement. Each Company Entity and each Seller Party
has the requisite power and authority to execute and deliver all Ancillary
Documents to be executed by such Company Entity and such Seller Party in
connection herewith, to perform each Company Entity’s and each Seller Party’s
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to be executed by each Company Entity and the Seller
Parties, and the consummation of the transactions contemplated hereby and
thereby, and the performance of each Company Entity’s and the Seller Parties’
respective obligations hereunder and thereunder have been duly and validly
authorized by all necessary corporate or other action on the part of each
Company Entity and the Seller Parties. This Agreement has been duly and validly
executed and delivered by the Seller Parties and (assuming that this Agreement
has been duly authorized, executed and delivered by the other Parties)
constitutes the legal, valid and binding obligation of each Seller Party,
enforceable against it in accordance with its terms, except as limited by
(i) applicable bankruptcy, reorganization, insolvency, moratorium or other
similar Laws affecting the enforcement of creditors’ rights generally from time
to time in effect, or (ii) the availability of equitable remedies (regardless of
whether enforceability is considered in a proceeding at Law or in equity)
(collectively, the “General Enforceability Exceptions”). Each Ancillary Document
that is being executed and delivered on the date hereof by any Company Entity or
any Seller Party is

 

8

--------------------------------------------------------------------------------


 

duly and validly executed and delivered by such Company Entity or such Seller
Party and (assuming that such Ancillary Document has been duly authorized,
executed and delivered by the other parties thereto) constitutes the legal,
valid and binding obligation of such Company Entity or such Seller Party,
respectively, enforceable against it in accordance with its terms, except as
limited by the General Enforceability Exceptions.

 

(d)          No Company Entity carries on its business under any names other
than its own registered corporate name.

 

3.2         Capitalization of the Company.

 

(a)          The Company’s authorized share capital is 18,000 common shares, par
value €1.00 per share. The Seller owns the Shares free and clear of all Liens
(other than restrictions on transfer under applicable securities Laws). The
Shares have been duly authorized and validly issued pursuant to applicable Law
and the Organizational Documents of the Company. Except for the Shares, there
are no (A) outstanding depository receipts (certificaten) issued by the Company
with or without the cooperation of the Company, (B)(I) issued and outstanding
capital stock or other equity interests in the Company, (II) outstanding debt
interests in the Company, (III) securities convertible into, exchangeable for,
or exercisable for (or any other rights that entitle a Person to acquire) any
capital stock or other equity interests in the Company or any debt interests in
the Company, or (IV) securities convertible into, exchangeable for, or
exercisable for (or any other rights that entitle a Person to acquire) any
securities referred to in the immediately foregoing clause (III), or
(C) options, warrants, rights, Contracts, subscriptions, convertible securities,
exchangeable securities, or capital stock or other equity interests in the
Company that the Company is bound to issue, repurchase, transfer, return, redeem
or otherwise acquire or retire. Except as contemplated by this Agreement, there
are no voting trusts, proxies, registration rights agreements or any other
Contracts or understandings with respect to the voting, transfer, sale or
disposition of the Shares.

 

(b)          The Seller is (and since the Company was formed has always been)
the legal and beneficial owner of the Shares and has full legal and beneficial
title to and ownership of the Shares, free and clear of all Liens (other than
transfer restrictions under federal or state securities Laws) and with no
restriction on the voting rights and other incidents of record and beneficial
ownership pertaining thereto.

 

3.3         Interests in Other Entities.

 

(a)          The Company is the legal and beneficial owner of 49% of the
membership interests in the NAJV (the “NAJV Equity”), free and clear of all
Liens (other than restrictions on transfer under applicable securities Laws).
The Company is the legal and beneficial owner of 100% of the membership
interests in ID&T USA (the “ID&T USA Equity”), free and clear of all Liens
(other than restrictions on transfer under applicable securities Laws).
Immediately prior to the ID&T Brazil Eventos Equity Distribution, the Company
was the legal and beneficial owner of 50% of the outstanding capital stock and
other equity interests in ID&T Brazil Eventos (such outstanding capital stock
and other equity interests, the “ID&T Brazil Eventos Equity”), free and clear of
all Liens (other

 

9

--------------------------------------------------------------------------------


 

than restrictions on transfer under applicable securities Laws). ID&T Worldwide
is the legal and beneficial owner of the ID&T Brazil Eventos Equity, free and
clear of all Liens (other than restrictions on transfer under applicable
securities Laws), subject to the registration of the ID&T Brazil Eventos
Amendment with the commercial registry of São Paulo pursuant to Section 5.6.
Immediately prior to the ID&T Brazil Produções Equity Distribution, the Company
was the legal and beneficial owner of 50% of the outstanding capital stock and
other equity interests in ID&T Brazil Produções (such outstanding capital stock
and other equity interests, the “ID&T Brazil Produções Equity”), free and clear
of all Liens (other than restrictions on transfer under applicable securities
Laws). ID&T Worldwide is the legal and beneficial owner of the ID&T Brazil
Produções Equity, free and clear of all Liens (other than restrictions on
transfer under applicable securities Laws), subject to the registration of the
ID&T Brazil Produções Amendment with the commercial registry of São Paulo
pursuant to Section 5.6. Immediately prior to the ID&T Australia Equity
Distribution, the Company was the legal and beneficial owner of 100% of the
outstanding capital stock and other equity interests in ID&T Australia (such
outstanding capital stock and other equity interests, the “ID&T Australia
Equity”), free and clear of all Liens (other than restrictions on transfer under
applicable securities Laws). ID&T Worldwide is the legal and beneficial owner of
the ID&T Australia Equity, free and clear of all Liens (other than restrictions
on transfer under applicable securities Laws), subject to the satisfaction of
the ID&T Australia Registration Requirements pursuant to Section 5.6. Except as
described in Section 3.21(b), the Company is the sole legal and beneficial owner
of 50% of the outstanding capital stock and other equity interests in the
Belgium JV (such outstanding capital stock and other equity interests, the
“Belgium JV Equity”), free and clear of all Liens (other than restrictions on
transfer under applicable securities Laws).

 

(b)          Other than the NAJV Equity, the ID&T USA Equity, and the Belgium JV
Equity, and any capital stock or other equity interests that the NAJV directly
or indirectly holds in any Entity, the Company does not directly or indirectly
own any (A) outstanding depository receipts (certificaten) issued by any Entity
with or without the cooperation of the Company or any Entity, (B) (I) capital
stock or other equity interests in any Entity, (II) debt interests in any
Entity, (III) securities convertible into, exchangeable for, or exercisable for
(or any other rights that entitle a Person to acquire) any capital stock or
other equity interests in any Entity or any debt interests in any Entity, or
(IV) securities convertible into, exchangeable for, or exercisable for (or any
other rights that entitle a Person to acquire) any securities referred to in the
immediately foregoing clause (III), or (C) options, warrants, rights, Contracts,
subscriptions, convertible securities, exchangeable securities, or capital stock
or other equity interests that any Entity is bound to issue, repurchase,
transfer, return, redeem or otherwise acquire or retire. Except as provided for
in the Organizational Documents of the NAJV, there are no voting trusts,
proxies, registration rights agreements or any other Contracts or understandings
with respect to the voting, transfer, sale or disposition of the NAJV Equity,
the ID&T USA Equity, the ID&T Brazil Produções Equity, the ID&T Brazil Eventos
Equity or the ID&T Australia Equity to which any Seller Entity is a party or
otherwise bound. Other than the NAJV Equity, the ID&T USA Equity, and the
Belgium JV Equity, the Company (i) does not have a direct or indirect ownership
interest in (or any right to acquire any direct or indirect ownership in) any
Person, including any joint venture, partnership or similar

 

10

--------------------------------------------------------------------------------


 

organization, (ii) has not made any loan to, extended credit to, or owns debt of
any Person, or (iii) has guaranteed the obligations of any Person or has had its
obligations guaranteed by any Person.

 

3.4         No Conflict; Required Filings and Consents.

 

(a)          Neither the execution and delivery of this Agreement by any Seller
Party (nor any Ancillary Document by any Company Entity or any Seller Party),
the consummation by any Seller Party of the transactions contemplated by this
Agreement or by any Ancillary Document to be executed by any Company Entity or
any Seller Party, compliance by any Company Entity or any Seller Party with any
of the provisions hereof or thereof, nor the performance of any Company Entity’s
or any Seller Party’s obligations hereunder or thereunder will (with or without
the giving of notice or the passage of time or both) (i) violate, conflict with,
or constitute or result in a breach of any provisions of the Organizational
Documents of any Company Entity or any Seller Party, (ii) violate, conflict
with, or constitute or result in the breach of any term, condition or provision
of, or constitute a default under, or give rise to any right of termination,
cancellation or acceleration with respect to, or result in the creation or
imposition of a Lien upon any property or assets of any Company Entity or any
Seller Party pursuant to, any Contract to which any of them is a party or to
which any of them or their respective properties or assets may be subject, or
(iii) violate any Permit, Order or Law applicable to any Company Entity or any
Seller Party or any of their respective properties or assets, other than (in the
case of clause (ii)) such violations, breaches, conflicts or defaults that,
individually or in the aggregate, would not reasonably be expected to be
materially adverse to such Company Entity or such Seller Party, or to any of
their respective operations.

 

(b)          No Consent is required to be obtained, no notice is required to be
given, and no filing is required to be made, by any Company Entity or any Seller
Party as a result of the consummation of the transactions contemplated by this
Agreement or the performance of their respective obligations hereunder, other
than such Consents or filings the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to be
materially adverse to such Company Entity or such Seller Party, or to any of
their respective operations.

 

3.5         Taxes.

 

(a)          Each Company Entity has been duly and timely registered for Tax
purposes in its jurisdiction of formation.

 

(b)          All Tax Returns required to be filed by the Seller Entities or with
respect to the Business have been timely filed in accordance with all applicable
Laws. All such Tax Returns were true, correct, and complete in all material
respects. All Taxes owed by each Seller Entity or with respect to the Business
(whether or not shown on any Tax Return) have been timely paid in full.

 

11

--------------------------------------------------------------------------------


 

(c)          There are no Liens with respect to Taxes encumbering (and no Taxing
Authority has threatened to encumber) the assets of any Seller Entity or with
respect to the Business. There are no Liens relating or attributable to Taxes
encumbering (and no Taxing Authority has threatened to encumber) the Shares (or
other equity interests) in any Seller Entity.

 

(d)          Each Seller Entity has deducted, withheld, and timely paid to the
appropriate Taxing Authority all Taxes required to be deducted, withheld, or
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or equityholder, or other third party, and
each Seller Entity has complied with all reporting and recordkeeping
requirements.

 

(e)          There is no pending or threatened action concerning any Tax
liability or Tax Return of any Seller Entity or concerning Taxes with respect to
the Business. No Seller Entity has received from any Taxing Authority any
(i) written notice indicating an intent to open an audit or other review with
respect to Taxes which audit or other review has not been completed,
(ii) written request for information related to Tax matters, or (iii) written
notice of deficiency or proposed adjustment for any amount of Tax. The Seller
Entities have delivered to the Buyer Parent accurate and complete copies of all
Tax Returns, examination reports, and statements of deficiencies filed, assessed
against, or agreed to by a Seller Entity since January 1, 2010.

 

(f)           No Seller Entity has waived any statute of limitations in respect
of Taxes or any Tax Return or agreed to, or is the beneficiary of, any extension
of time with respect to a Tax assessment or deficiency or adjustment of a Tax
item.

 

(g)          No Seller Entity has executed any power of attorney with respect to
any Tax or Tax Return, other than powers of attorney that are no longer in
force. No contracts or rulings relating to Taxes or Tax Returns have been
entered into or issued by any Taxing Authority with or in respect of any Seller
Entity.

 

(h)          No Seller Entity is or has been required to make any adjustment by
reason of any change in any accounting methods, or will be required to make such
an adjustment as a result of the Transactions, and there is no application
pending with any Taxing Authority requesting permission for any changes in any
of its accounting methods for Tax purposes. No Taxing Authority has proposed any
such adjustment or change in accounting method of any Seller Entity.

 

(i)           No Seller Entity will be required to include any amount in taxable
income or exclude any item of deduction or loss from taxable income that
economically accrues in a taxable period ending prior to the Closing Date for
any taxable period (or portion thereof) ending after the Closing Date as a
result of (i) any agreement with a Taxing Authority with respect to any Tax
Liability of any Seller Entity executed on or prior to the Closing Date,
(ii) any installment sale or open transaction disposition made on or prior to
the Closing Date, (iii) any prepaid amount received on or prior to the Closing
Date, (iv) any change in any constitution, ordinance, regulation, statute, code,
rule or other Law, and any certification standard, accreditation standard,
approval, license, order,

 

12

--------------------------------------------------------------------------------


 

or permit of any Governmental Authority (including national, federal, state, or
local Taxes of such Governmental Authority), or (v) otherwise.

 

(j)           Each Seller Entity has established reserves in accordance with
GAAP that are adequate for the payments of all Taxes not yet due and payable or
that are being contested in good faith. Since December 31, 2012, no Seller
Entity has incurred any Liability for Taxes other than in the Ordinary Course of
Business.

 

(k)          All records that each Seller Entity is required to keep for Tax
purposes are duly kept, and are available for inspection, at the offices of such
Seller Entity.

 

(l)           In the preparation of its Tax Returns, no Seller Entity is
computing any amounts with respect to Taxes in a currency other than the lawful
currency of its country of formation.

 

(m)         The Company has no Dutch resident Company Subsidiaries.

 

(n)          No Seller Entity has depreciated any receivables of any affiliates
(verbonden lichamen) within the meaning of Article 10a, paragraph 4 of the Dutch
Corporate Income Tax Act 1969 against taxable income.

 

(o)          During the current financial year and for the five previous
financial years preceding the date of this Agreement, no Seller Entity has acted
as a contractor or subcontractor as defined in article 35 (chain liability) of
the Dutch Collection Act 1990 (Invorderingswet 1990) (or other comparable
provisions of Law). No Seller Entity is or will become liable for any Taxes
chargeable primarily to any other Person, including social security payments for
contractors or subcontractors.

 

(p)          During the current fiscal year and for the five previous fiscal
years preceding the date of this Agreement, either the Company or a subsidiary
of the Company has used hired-in personnel, as defined in article 34
(recipients’ liability) of the Dutch Collection Act 1990 (Invorderingswet 1990),
and the relevant associated order and directives. Each Company Entity has taken
all measures to avoid, to the greatest extent possible, a potential claim under
article 34.

 

(q)          No Company Entity has ever contracted employees without a work
permit based on the Foreign Nationals (Employment) Act (Wet arbeid
vreemdelingen).

 

(r)           No cancellation or elimination of intercompany debt will result in
any income, gain, deduction, or loss to any Seller Entity.

 

(s)           No Seller Entity has or has had taxable presence in any
jurisdiction other than jurisdictions for which Tax Returns have been duly filed
and Taxes have been duly and timely paid, and no claim has been made by a Taxing
Authority in a jurisdiction where any of the Seller Entities does not file Tax
Returns and pay Taxes that any Seller Entity is or may be subject to any Tax
Return filing requirements or taxation by that jurisdiction.

 

13

--------------------------------------------------------------------------------


 

(t)           Since December 31, 2012, no Seller Entity has made or rescinded
any Tax election, changed any annual accounting period, filed any amended Tax
Returns, signed or entered into any closing agreement or settlement, settled or
compromised any claim or assessment of Tax Liability, surrendered any right to
claim a refund, offset or other reduction in liability, consented to any
extension or waiver of the limitations period applicable to any claim or
assessment, in each case with respect to Taxes that are not Pre-Closing Taxes,
or acted or omitted to act where such action or omission to act would reasonably
be expected to have the effect of increasing any present or future Tax liability
or decreasing any present or future Tax benefit for any of the Company Entities.

 

(u)          No Company Entity is party to any Tax sharing agreements, Tax
distribution agreement, or similar contractual obligations.

 

(v)          No Company Entity has any liability for the Taxes of any other
Person as transferee or successor, by contract or otherwise other than by virtue
of being joint and several liable for corporate Income Tax resulting from being
part of a Dutch fiscal unity.

 

3.6         Property. No Company Entity owns or leases, and has never owned or
leased, any real (immovable) property, any interest in any real (immovable)
property, any real (immovable) leaseholds, or any real (immovable)
subleaseholds.

 

3.7         Permits. Other than registration of a Company Entity’s
Organizational Documents, no Company Entity has been issued and has ever been
issued any Permits. No Permits are or have ever been necessary for the operation
of any Company Entity.

 

3.8         Employees. There are no Employees.  No Company Entity has any
current obligations with respect to any severance, pension or retirement
benefits, bonus, profit sharing, stock purchase or stock option plans, or
company saving plans.

 

3.9         Brands. In the past five years, no Company Entity has sold or
otherwise transferred any ownership rights to any Brands primarily relating to
any festival, concert, or other similar event of the Company Entities.

 

3.10       Affiliate Transactions. There are no Contracts between any Seller
Entity, on the one hand, and any other Seller Entity or any Affiliate of any
Seller Entity, on the other hand, and no Affiliate of any Seller Entity (other
than the Company) is competing with the business of the Seller Parent.

 

3.11       Conduct of Business in the Ordinary Course. Except as set forth in
Schedule 3.18 of the ID&T Worldwide SPA, since December 31, 2012:

 

(a)          the Seller Entities have conducted their respective businesses and
operations in the Ordinary Course of Business (other than entering into this
Agreement and the agreements being entered into in connection herewith, and
performing the transactions contemplated hereby and thereby);

 

14

--------------------------------------------------------------------------------


 

(b)          there has not been any Material Adverse Effect or any event,
condition, change or effect that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

(c)          there has not been any material casualty loss to any Seller
Entity’s tangible assets, whether or not covered by insurance, or any material
destruction of the books and records of any Seller Entity; and

 

(d)          no Seller Entity has taken any Listed Action.

 

3.12       Contracts. Schedule 3.12 sets forth a list of all Contracts to which
each Company Entity is a party or by which its properties and assets are bound.

 

3.13       No Assets, Liabilities, or Operations.

 

(a)          Except as set forth in Schedule 3.13(a)(i), no Company Entity has
assets or properties (whether real, personal, tangible or intangible). All of
the material properties and assets owned or used by each Company Entity (i) are
free of material defects, (ii) are in good operating condition, subject to
ordinary wear and tear, and (iii) subject to normal maintenance, are available
for use. No Company Entity conducts any business or operations, other than the
Company holding the NAJV Equity and the ID&T USA Equity.

 

(b)          No Company Entity has any Liabilities (any such Liability that is
not set forth in Schedule 3.13(b), an “ID&T International Liability”). Except as
set forth in Schedule 3.13(b), ID&T USA does not have, and has never had, any
assets, operations, or Liabilities.

 

3.14       Legal Proceedings. There are no Actions initiated by, pending or, to
the Seller Parties’ Knowledge, threatened against any Company Entity or, to the
Seller’s Knowledge, any of the Directors, officers, Employees or Affiliates of
any Company Entity, in each case in their respective capacities as such. No
Company Entity is subject to any unsatisfied Order that would prevent or
otherwise interfere with the ability of the Parties to consummate the
transactions contemplated by this Agreement.

 

3.15       Bank Accounts. Schedule 3.21 to the Amended ID&T Worldwide SPA sets
forth a true and complete list of (a) the name and address of each bank or
financial institution with which each Company Entity has an account, credit line
or safe deposit box, (b) the name of each Person authorized to draw thereon or
have access thereto and (c) the account number for each bank account of each
such Company Entity.

 

3.16       No Brokers. No broker, finder or similar agent has been employed by
or on behalf of any Seller Entity or any equity holder of any Seller Entity, and
no Person with which any Seller Entity or any equity holder of any Seller Entity
has had any dealings or communications of any kind is entitled to any brokerage
commission, finder’s fee or any similar compensation in connection with this
Agreement or the transactions contemplated by this Agreement.

 

15

--------------------------------------------------------------------------------


 

3.17       Absence of Questionable Payments. To the Seller Entities’ Knowledge,
no Seller Entity, nor any of their respective Directors, officers, agents,
Employees or any other Persons acting on their behalves, has, within any
applicable statute of limitations period with regards thereto, directly or
indirectly:

 

(a)          used any funds of any Seller Entity (i) to offer or make any
political contribution or gift for any other purpose relating to any political
activity that would be unlawful under applicable Law, (ii) to offer or make any
payment or to provide anything of value to any official or employee of any
Governmental Authority that would be unlawful under applicable Law, or (iii) to
establish or maintain any unrecorded fund or account of any nature that would be
unlawful under applicable Law or contrary to Dutch Accounting Principles;

 

(b)          failed to maintain the books and records of any Seller Entity to
accurately reflect the transactions, assets and Liabilities of the Seller
Entities;

 

(c)          made any payoff, influence payment, bribe, rebate, kickback or
payment to any Person that would be unlawful under applicable Law;

 

(d)          made any payment to any Person, or provided any favor or anything
of value (whether in the form of property or services, or in any other form) to
any Person, for the purpose of obtaining or paying for (i) favorable treatment
in securing business in a manner in violation of applicable Law, or (ii) any
other special concession in any case that is or was in violation of applicable
Law; or

 

(e)          agreed, committed, offered or attempted to take any of the actions
described in clauses (a) through (d) above.

 

3.18       Books and Records. The books of account, minute books and other
material records of each Seller Entity have been maintained in accordance with
applicable Law, sound business practices and are true, correct and complete in
all material respects, except where the failure to have been so maintained or to
be true, correct or complete would not reasonably be expected to have a Material
Adverse Effect.

 

3.19       Solvency.

 

(a)          Each Seller Entity is commercially solvent and able to pay such
Seller Entity’s debts as and when due in the Ordinary Course of Business. No
Seller Entity has been dissolved or is in the process of liquidation. No Action
or request is pending or threatened (whether by any Seller Entity or any other
Person) to declare any Seller Entity insolvent, to adjudicate bankruptcy, to
grant a moratorium or a suspension of payments, or to dissolve or liquidate any
Seller Entity, and no facts or circumstances exits which would entitle any
Person to commence any such Action in any jurisdiction.

 

(b)          No Seller Entity is a party to any transaction that is capable of
being set aside, stayed, reversed, avoided or affected, in whole or in part,
pursuant to any bankruptcy, insolvency, or similar proceeding under any Laws,
whether as transactions at undervalue, in fraud of or against the interests of
creditors, against the corporate interest

 

16

--------------------------------------------------------------------------------


 

(ultra vires), or by way of fraudulent conveyance (Pauliana) or similar concepts
or legal principles under any Laws and no attachment on any of such Seller
Entity’s assets has been levied.

 

3.20       Insurance No Company Entity maintains or holds (and no company entity
is required to maintain or hold), in order to conduct such Company Entity’s
business in the Ordinary Course of Business, any policies of insurance or bonds.

 

3.21       Distributed Equity Interests.

 

(a)          Prior to the date hereof, the Seller Parties caused all of the ID&T
Brazil Eventos Equity to be ultimately distributed to the Seller Parent (such
distribution, the “ID&T Brazil Eventos Equity Distribution”) such that,
thereafter and currently, subject to the registration of the ID&T Brazil Eventos
Amendment with the commercial registry of São Paulo pursuant to Section 5.6, the
Company does not directly or indirectly hold any of the ID&T Brazil Eventos
Equity. Prior to the date hereof, the Seller Parent contributed the ID&T Brazil
Eventos Equity to ID&T Worldwide, subject to the registration thereof with the
commercial registry of São Paulo pursuant to Section 5.6.

 

(b)          Prior to the date hereof, the Seller Parties caused the Company to
make a dividend distribution to the Seller of all economic benefit and
obligations with respect to the Belgium JV Equity, and to provide for the Seller
to bear all of the burdens and be entitled to all of the benefits of ownership
of the Belgium JV Equity.

 

(c)          Prior to the date hereof, the Seller Parties caused all of the ID&T
Brazil Produções Equity to be ultimately distributed (such distribution, the
“ID&T Brazil Produções Equity Distribution”) to the Seller Parent such that,
thereafter and currently, subject to the registration of the ID&T Brazil
Produções Amendment with the commercial registry of São Paulo pursuant to
Section 5.6, the Company does not directly or indirectly hold any of the ID&T
Brazil Produções Equity. Prior to the date hereof, the Seller Parent contributed
the ID&T Brazil Produções Equity to ID&T Worldwide, subject to the registration
thereof with the commercial registry of São Paulo pursuant to Section 5.6.

 

(d)          Prior to the date hereof, the Seller Parties caused all of the ID&T
Australia Equity to be ultimately distributed (such distribution, the “ID&T
Australia Equity Distribution”) to the Seller Parent such that, thereafter and
currently, subject to the satisfaction of the ID&T Australia Registration
Requirements pursuant to Section 5.6, the Company does not directly or
indirectly hold any of the ID&T Australia Equity. Prior to the date hereof, the
Seller Parent contributed the ID&T Australia Equity to ID&T Worldwide, subject
to the satisfaction of the ID&T Australia Registration Requirements.

 

3.22       NAJV Advance. Immediately prior to the consummation of the
transactions contemplated by the NAJV Advance Reassignment, the Seller Parent is
the sole owner of all rights with respect to the NAJV Advance, free and clear of
all Liens. The Company is the sole obligor with respect to the NAJV Advance.
After the rights with respect to the NAJV Advance were transferred to the Seller
Parent pursuant to the NAJV Advance Assignment, no portion of

 

17

--------------------------------------------------------------------------------


 

the rights or obligations with respect to the NAJV Advance has been cancelled.
After the transfer of NAJV Advance by the Seller Parent to the SFX Lender
pursuant to the NAJV Advance Reassignment, none of the Seller Parent, the
Seller, or any Affiliates of the Seller or the Seller Parent after the Closing
will have any rights with respect to the NAJV Advance.

 

3.23       NAJV Documents. Upon the occurrence of the Closing, no Seller Party,
and no Affiliate (as of immediately after the Closing) of any Seller Party, will
have any rights or obligations under any NAJV Document.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE BUYER PARTIES

 

Each Buyer Party represents and warrants to the Seller Parties (and, upon the
occurrence of the Closing, will be deemed to have represented and warranted to
the Seller Parties at the Closing) as follows:

 

4.1         Organization; Authority.

 

(a)          Each Buyer Party is duly organized or formed, validly existing and,
to the extent applicable in an applicable jurisdiction, in good standing under
the laws of its jurisdiction of formation. Each Buyer Party has all requisite
power and authority to carry on their respective businesses and activities as
they are currently being conducted and to own, lease or operate their respective
properties and assets as they are currently owned, leased or operated.

 

(b)          The Buyer Parties have the requisite power and authority to execute
and deliver this Agreement. Each Buyer Party has the requisite power and
authority to execute and deliver all Ancillary Documents to be executed and
delivered by such Buyer Party in connection herewith, to perform such Buyer
Party’s obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and each Ancillary Document to be executed by the Buyer Parties, and the
consummation of the transactions contemplated hereby and thereby, and the
performance of the Buyer Parties’ respective obligations hereunder and
thereunder have been duly and validly authorized by all necessary corporate or
other action on the part of the Buyer Parties. This Agreement has been duly and
validly executed and delivered by the Buyer Parties and (assuming that this
Agreement has been duly authorized, executed and delivered by the other Parties)
constitutes the legal, valid and binding obligation of the Buyer Parties,
enforceable against it in accordance with its terms, except as limited by the
General Enforceability Exceptions. Each Ancillary Document that is being
executed and delivered on the date hereof by any Buyer Party is duly and validly
executed and delivered by such Buyer Party and (assuming that such Ancillary
Document has been duly authorized, executed and delivered by the other parties
thereto) constitutes the legal, valid and binding obligation of such Buyer
Party, enforceable against such Buyer Party in accordance with its terms, except
as limited by the General Enforceability Exceptions.

 

18

--------------------------------------------------------------------------------


 

4.2         No Conflict; Required Filings and Consents.

 

(a)          Neither the execution and delivery of this Agreement by a Buyer
Party (nor any Ancillary Document by a Buyer Party), the consummation by a Buyer
Party of the transactions contemplated by this Agreement or by any Ancillary
Document to be executed by a Buyer Party, compliance of a Buyer Party with any
of the provisions hereof or thereof, nor the performance of a Buyer Party’s
obligations hereunder or thereunder will (with or without the giving of notice
or the passage of time or both) (i) violate, conflict with, or constitute or
result in a breach of any provisions of the Organizational Documents of a Buyer
Party, (ii) violate, conflict with, or constitute or result in the breach of any
term, condition or provision of, or constitute a default under, or give rise to
any right of termination, cancellation or acceleration with respect to, or
result in the creation or imposition of a Lien upon any property or assets of a
Buyer Party pursuant to, any Contract to which any of them is a party or to
which any of them or their respective properties or assets may be subject, or
(iii) violate any Permit, Order or Law applicable to a Buyer Party or any of its
properties or assets, other than (in the case of clause (ii)) such violations,
breaches, conflicts or defaults that, individually or in the aggregate, would
not reasonably be expected to be materially adverse to such Buyer Party, or to
any of its operations.

 

(b)          No Consent is required to be obtained, no notice is required to be
given, and no filing is required to be made, by a Buyer Party as a result of the
consummation of the transactions contemplated by this Agreement or the
performance of its obligations hereunder, other than such Consents or filings
the failure of which to be obtained or made, individually or in the aggregate,
would not reasonably be expected to be materially adverse to such Buyer Party,
or to any of its respective operations.

 

4.3         No Brokers. No broker, finder or similar agent has been employed by
or on behalf of any Buyer Party or any equity holder of any Buyer Party, and no
Person with which any Buyer Party or any equity holder of any Buyer Party has
had any dealings or communications of any kind is entitled to any brokerage
commission, finder’s fee or any similar compensation in connection with this
Agreement or the transactions contemplated by this Agreement.

 

ARTICLE 5
CERTAIN OBLIGATIONS AND OTHER PROVISIONS

 

5.1         Non-solicitation. For a period commencing on the date hereof and
ending on (and including) the second anniversary hereof (such period, the
“Non-Solicitation Period”), each Seller Party shall not (and shall cause such
Seller Party’s Affiliates to not), directly or indirectly:
(a) intentionally interfere with the relationship between any of the Buyer
Entities, on the one hand, and any Person that is at any time during the
Non-Solicitation Period a Key Buyer Entity Contact, on the other hand;
(b) solicit, recruit, or hire (or attempt to solicit, recruit, or hire) any
Person that is at any time during the Non-Solicitation Period an employee of any
Buyer Entity, except for those employees whose employment has been previously
terminated by such Buyer Entity and except for general solicitations for
employment that are not targeted at any such employees; or (c) take any action
that is intended to divert from any Buyer Entity any business opportunity that
is within the scope of the NAJV Business.

 

19

--------------------------------------------------------------------------------


 

5.2         Non-competition. During the period commencing on the date hereof and
ending on (and including) the second anniversary hereof, each Seller Party shall
not (and shall cause such Seller Party’s Affiliates to not), directly or
indirectly (whether as principal, agent, officer, Director, partner, employee,
independent contractor, equityholder, licensor, or otherwise, and whether
separately or in concert with one or more other Persons), engage, participate,
assist in, manage, or provide any services as a consultant or in any other
capacity to, any Person or business that is or that was formed with a purpose of
becoming (whether before or after the Closing) or engaging in (whether before or
after the Closing) a Competing Business.

 

5.3         Confidentiality.

 

(a)          Confidentiality Obligations. Subject to Section 5.3(b), each Seller
Party shall not directly or indirectly (including through one or more Entities)
use and shall not directly or indirectly (including through one or more
Entities) disclose (whether orally or in writing) to any other Person any
Confidential Information. Each Seller Party acknowledges that the unauthorized
use or disclosure of Confidential Information could destroy the value thereof
and cause irreparable harm to any Parent Entity. Each Seller Party shall use,
and shall cause such Seller Party’s Affiliates to use, at least the same level
of care and protection of Confidential Information as such Seller Party uses to
prevent unauthorized use and unauthorized disclosure (whether orally or in
writing) of such Seller Party’s own confidential information (but in no event
less than a reasonable standard of care).

 

(b)          Certain Limitations on Confidentiality Obligations.

 

(i)           Disclosure Required by Law, Etc. Each Seller Party is permitted to
disclose Confidential Information to the extent required by Law (as determined
by such Seller Party’s outside legal counsel), but only if such Seller Party
promptly notifies the Parent of the specifics of such requirement, if permitted
by Law, uses commercially reasonable efforts to limit such disclosure and to
obtain confidential treatment or a protective order for such Confidential
Information, and, if permitted by Law, allows the Parent to participate in such
process undertaken to protect such Confidential Information. Each Seller Party
shall reasonably cooperate with the other Parties in connection with such
process to protect such Confidential Information. In the absence of a protective
order or other appropriate remedy, each Seller Party is permitted to disclose
only that portion of such Confidential Information that is legally required (as
determined by such Seller Party’s outside legal counsel) to be disclosed.

 

(ii)          Other Exceptions. The restrictions on use and disclosure of
Confidential Information set forth in Section 5.3(a) will not apply to
information that:

 

(A)         was generally available to the public at the time of its
communication to each Seller Party; or

 

20

--------------------------------------------------------------------------------


 

(B)         becomes generally available to the public, through no breach by any
Seller Party or such Seller Party’s Affiliates or Representatives of any
contractual or other obligation of confidentiality applicable to such Person in
respect thereof (including this Section 5.3), after the communication of such
Confidential Information to such Seller Party.

 

(iii)         Term. The obligations provided for in Section 5.3(a) expire on the
five-year anniversary of the Closing Date; except that the obligations provided
for in Section 5.3(a) will survive forever with respect to any Confidential
Information that is a Trade Secret.

 

5.4         Non-Disparagement. Each Party shall not and shall use such Party’s
commercially reasonable efforts to cause such Party’s Affiliates to not (whether
directly or indirectly, whether separately or in concert with one or more other
Persons, and whether in writing or orally) defame or disparage any of the
Company or any NAJV Entity, any employee, officer, Director, or other key
personnel of any of the Company or any NAJV Entity, or any products or services
provided by any of the Company or any NAJV Entity; except that the restrictions
set forth in this Section 5.4 will not prevent any Party from exercising (or
from causing or permitting such Party’s Affiliates to exercise) any rights of
such Party (or such Affiliate) under any Contract (including this Agreement), or
to bring a Suit for such Party failing to receive performance of any such
rights.

 

5.5         Further Assurances. Each Party shall, without further consideration,
prepare, execute, acknowledge, file, record, publish, and deliver such other
instruments, documents, and statements, and take such other actions as might be
required by Law or reasonably necessary to effectively carry out the purposes
hereof. Without limiting the generality of the immediately foregoing sentence,
each Seller Party shall, and shall cause each Seller Party’s Affiliates to,
cooperate with the Company in connection with obtaining, making, filing, or
providing (as applicable) any Consents that are disclosed and any Consents that
would be required to be disclosed in a disclosure schedule as an exception to
any of the representations in Section 3.4 in order to make such representations
accurate.

 

5.6         Distributed Equity Interests.

 

(a)          The Seller Parties shall register amendments to the Articles of
Association of ID&T Brazil Eventos reflecting the ID&T Brazil Eventos Equity
Distribution (the “ID&T Brazil Eventos Amendment”) and the contribution of the
ID&T Brazil Eventos Equity to ID&T Worldwide with the commercial registry of São
Paulo no later than the date that is 30 days after the ID&T Brazil Eventos
Equity Distribution. After the Closing, the Seller Parties shall cooperate with
the Parent and the Parent’s Subsidiaries in connection with registering an
amendment to the Articles of Association of ID&T Brazil Eventos and taking such
other actions as are reasonably necessary to appoint each of the SFX Directors
as a Director of ID&T Brazil Eventos, to the extent permitted by applicable Law,
and taking such other actions as the Parent or the Parent’s Subsidiaries might
reasonably request to enable the Parent to manage (through the Parent’s
representatives) ID&T Brazil Eventos in substantially the same manner as the
Seller

 

21

--------------------------------------------------------------------------------


 

Parent managed (through the Seller Parent’s representatives) ID&T Brazil Eventos
prior to the Closing.

 

(b)          The Seller Parties shall register an amendment to the Articles of
Association of ID&T Brazil Produções reflecting the ID&T Brazil Produções Equity
Distribution (the “ID&T Brazil Produções Amendment”) and the contribution of the
ID&T Brazil Produções Equity to ID&T Worldwide with the commercial registry of
São Paulo no later than the date that is 30 days after the ID&T Brazil Produções
Equity Distribution. After the Closing, the Seller Parties shall cooperate with
the Parent and the Parent’s Subsidiaries in connection with registering an
amendment to the Articles of Association of ID&T Brazil Produções and taking
such other actions as are reasonably necessary to appoint each of the SFX
Directors as a Director of ID&T Brazil Produções, to the extent permitted by
applicable Law, and taking such other actions as the Parent or the Parent’s
Subsidiaries might reasonably request to enable the Parent to manage (through
the Parent’s representatives) ID&T Brazil Produções in substantially the same
manner as the Seller Parent managed (through the Seller Parent’s
representatives) ID&T Brazil Produções prior to the Closing.

 

(c)          Following the Closing, the Seller Parties shall use their
reasonable best efforts to obtain the consent of M&M to the transfer of the
Belgium JV Equity (as evidenced by the prior dividend distribution to the Seller
of all economic benefit and obligations with respect to the Belgium JV Equity)
to the Seller and, promptly after obtaining such consent, the Seller Parties
shall memorialize such transfer.

 

(d)          Promptly following the Closing, the Seller Parties shall cause the
ID&T Australia Registration Requirements to be satisfied.

 

(e)          Notwithstanding anything to the contrary in this Agreement or in
the Amended ID&T Worldwide SPA, any Liability that the Company, any NAJV Entity,
or any Buyer Entity incurs or sustains arising out of, relating to, or as a
result of any of the following will be an ID&T International Liability: (i) the
Company’s direct or indirect ownership of the Belgium JV Equity; (ii) any
operations, assets, or Liabilities of the Belgium JV (or any Entity in which the
Belgium JV holds an interest) as of any time prior to the time when the Belgium
JV Equity has been finally distributed or otherwise transferred to the Seller
and consent thereto has been received from M&M; and (iii) the distribution of
Belgium JV Equity as described in Section 3.21 or contemplated by
Section 5.6(c).

 

5.7         Actions in Connection with NAJV Advance Reassignment.
Notwithstanding anything to the contrary in this Agreement or in the Amended
ID&T Worldwide SPA, any Liability that the Company, any NAJV Entity, or any
Buyer Entity incurs or sustains arising out of, relating to, or as a result of
any cancellation, elimination, or netting (including pursuant to any
distribution or contribution of any assets or Liabilities) of any Liabilities
between the Company and the Seller resulting from the Seller having received the
cash payment representing the NAJV Advance will be an ID&T International
Liability, other than any obligation of ID&T Worldwide under
Section 5.8(d)(ii) of the Amended ID&T Worldwide SPA. For the avoidance of
doubt, no Buyer Entity is or will be obligated to pay any amounts to any Seller
Party or to any

 

22

--------------------------------------------------------------------------------


 

Affiliate (as of immediately after the Closing) of any Seller Party in respect
of the NAJV Advance.

 

5.8         Indemnification. Any Breach of any representation or warranty of any
Seller Parties hereunder, any Breach of any obligation of any Seller Parties
hereunder, any indemnification obligations of any Seller Parties hereunder, and
any ID&T International Liability will be subject to the indemnification
provisions set forth in the ID&T Worldwide SPA as provided therein.

 

5.9         NAJV Documents. Upon the occurrence of the Closing, each Seller
Party hereby assigns to the Company all of such Seller Party’s rights under the
NAJV JV Agreement, delegates to the Company all of such Seller Party’s
obligations under the NAJV JV Agreement, delegates to the Company all of such
Seller Party’s performance in satisfaction of any condition to any obligation of
any other party under the NAJV JV Agreement, and irrevocably and unconditionally
waives all rights that such Seller Party has or might have under or with respect
to the NAJV JV Agreement. Each Seller Party acknowledges that, upon the
occurrence of the Closing, no Seller Party, and no Affiliate (as of immediately
after the Closing) of any Seller Party, will have any rights or obligations
under any NAJV Document.

 

ARTICLE 6
TAX MATTERS

 

6.1         Tax Indemnification. From and after the Closing Date, the Seller
Parties shall indemnify and hold harmless the Buyer Parties, the Company, the
NAJV, and any Entity in which the Company directly or indirectly owns any
capital stock or other equity interest (on an after-tax basis) against and in
respect to 100% of any and all Losses that result from, arise out of, or relate
to, directly or indirectly (a) Taxes (or the non-payment thereof) of any Seller
Entity or with respect to the assets of the Business, in each case for all
taxable periods ending on or before the Closing Date, (b) Straddle Period Taxes,
(c) any and all Taxes of any Person imposed on any Seller Entity as a transferee
or successor, or pursuant to the application of article 34 or 35 of the Dutch
Collection Act 1990 (Invorderingswet 1990), pursuant to a contractual
obligation, requirements of Law, or otherwise, and relating to the period prior
to the Closing, (d) any Taxes attributable to the sale, distribution, transfer,
or other disposition prior to the Closing of real or personal property held by
any Seller Entity, and (e) 100% of the transfer, documentary, sales, use, stamp,
registration, stock transfer, recordings and other such Taxes, and any
conveyance fees or recording charges incurred in connection with the
Transactions (“Transfer Taxes” and, collectively with the Taxes described in the
foregoing clauses (a) through (d), the “Pre-Closing Taxes”). For the avoidance
of doubt, Pre-Closing Taxes shall not include any Taxes that are expressly
excluded from Pre-Closing Taxes (as defined in the ID&T Worldwide SPA) pursuant
to the ID&T Worldwide SPA. The foregoing indemnification shall not be subject to
the limitations set forth in Article 7 of the Amended ID&T Worldwide SPA. The
Seller Parties will not be obligated to indemnify the Company under Sections 6.1
or 6.2 to the extent that any Tax for which the Seller Parties would otherwise
be required to indemnify the Company hereunder has been included in a working
capital adjustment under the Amended ID&T Worldwide SPA to the Total
Consideration or is otherwise already reflected as an adjustment under the
Amended ID&T Worldwide SPA to the Total Consideration.

 

23

--------------------------------------------------------------------------------


 

6.2         Certain Taxes and Fees. The Seller Parties shall be responsible for
and shall pay or cause to be paid when due any and all Transfer Taxes. The
Seller Parties will file all necessary Tax Returns and other documentation with
respect to all such Transfer Taxes and, if required by applicable requirements
of Law, each other Party shall (and shall cause their Affiliates to) join in the
execution of any such Tax Returns and other documentation.

 

6.3         Cooperation on Tax Matters.

 

(a)          The Parties shall (and shall cause the Company to) cooperate fully,
as and to the extent reasonably requested by the Buyer Parties, the Company, or
the Seller Parties, in connection with any Tax matters relating to the Company
(including by the provision of reasonably relevant records or information and
adequate notice regarding any proceeding). The Seller Parties agree to allow the
Buyer to take possession of all books and records with respect to Tax matters
pertinent to the Company Entities.

 

(b)          The Parties shall, upon request, use their respective commercially
reasonable efforts to obtain any certificate or other document from any
Governmental Authority or any other Person as might be necessary to mitigate,
reduce, or eliminate any Tax that could be imposed (including with respect to
the Transactions).

 

6.4         Tax Returns. The Buyer shall control the Company’s preparation and
filing of all Tax Returns of the Company that are filed after the Closing Date;
except that the Buyer shall permit the Seller to review any such Tax Returns to
the extent such Tax Returns relate to a period and item with respect to which
the Seller Parties might have an indemnification obligation hereunder, and the
Buyer shall consider in good faith the Seller’s comments with respect to such
item (but the Buyer will retain sole discretion with respect to such Tax
Returns).

 

6.5         Tax Proceedings. The Buyer has the exclusive right to control any
Tax Proceeding with respect to the Company or with respect to any Tax that might
become an obligation of the Company; except that, if such Tax Proceeding relates
to any Tax that might become subject to indemnification hereunder, then (a) the
Buyer shall consult with the Seller in good faith regarding the course of
conduct of such Tax Proceedings, (b) the Seller will have the right to attend as
an observer any meetings with Governmental Authorities with respect thereto, and
(c) the Buyer will not settle any such Tax Proceeding without the Seller’s
written consent, which consent the Seller shall not unreasonably withhold,
delay, or condition.

 

ARTICLE 7
MISCELLANEOUS

 

7.1         Defined Terms. Except as otherwise provided herein, capitalized
terms used but not otherwise defined herein have the respective meanings given
to such terms in the Amended ID&T Worldwide SPA.

 

7.2         Incorporation by Reference. The following provisions of the ID&T
Worldwide SPA, are hereby incorporated by reference as if set forth in full
herein, mutatis mutandis: Section 8.1 (Notices); Section 8.3 (Amendments;
Waivers); Section 8.5 (Arbitration); Section 8.6 (Governing Law); Section 8.7
(Consent to Jurisdiction and Venue); Section 8.8 (Counterparts);  Section 8.9
(No Third-Party Beneficiaries); Section 8.11 (Captions); Section 8.12
(Severability);

 

24

--------------------------------------------------------------------------------


 

Section 8.13 (Interpretation; Construction);  Section 8.14 (Equitable Relief);
and Section 8.15 (Business Days).

 

7.3         Access to Counsel. Each Party acknowledges that such Party has had
an adequate opportunity to consult with and to engage such Party’s own legal
counsel in connection with the drafting, negotiation, execution, and delivery
hereof, discussions relating hereto, and otherwise with respect hereto.

 

7.4         Waiver of Jury Trial. To the extent permitted by Law, each Party
irrevocably and unconditionally waives any right that such Party might have to a
trial by jury in any Suit arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Party acknowledges that: (a) such Party
has considered the implications of the waiver in this Section 7.4; (b) such
Party will continue to rely upon the waiver in this Section 7.4 in such Party’s
future dealings arising out of or relating to this Agreement and the
transactions contemplated hereby; and (c) this provision is a material
inducement for such Party to enter into this Agreement and the transactions
contemplated hereby.

 

7.5         Assignment. Each Party shall not, and shall not purport to, assign
any of such Party’s rights hereunder, delegate any of such Party’s obligations
hereunder, or delegate such Party’s performance in satisfaction of any
conditions to any obligations of any other Party hereunder (and shall not enter
into any Contract that requires any such assignment or delegation) without the
prior written consent of each other Party, and any such purported assignment or
delegation without obtaining such written consent will be void.

 

7.6         Entire Agreement. This Agreement, the Amended ID&T Worldwide SPA,
the Ancillary Documents, the Existing NAJV LLC Agreement Surviving Terms, and
the NAJV JV Agreement Surviving Terms (a) are a final, complete, and exclusive
statement of the agreement and understanding of the Parties with respect of the
subject matter hereof and the Transactions, (b) collectively constitute the
entire agreement of the Parties with respect to the subject matter hereof and
the Transactions, and (c) except with respect to the Existing NAJV LLC
Agreement, the First Amendment to Existing NAJV LLC Agreement, the Existing NAJV
LLC Agreement Surviving Terms, and the NAJV JV Agreement Surviving Terms,
supersede, merge, and integrate herein any prior and contemporaneous
negotiations, discussions, representations, understandings, and agreements
between any of the Parties (including the Option Agreement (including the Side
Letter), the Letter Agreement, and the Pre-existing Confidentiality Agreements),
whether oral or written, with respect to the subject matter hereof and the
Transactions. Notwithstanding anything in this Agreement, the Amended ID&T
Worldwide SPA, or any of the Ancillary Documents, to the contrary, the NAJV
Documents will survive upon the occurrence of the Closing.

 

7.7         Adequate Consideration. Each Party acknowledges that such Party has
received adequate consideration in connection with the transactions contemplated
hereby.

 

[Signature page follows.]

 

25

--------------------------------------------------------------------------------


 

The Parties are signing this Agreement as of the Effective Date.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

Name: Sheldon Finkel

 

 

Title:   Vice Chairman

 

 

 

 

 

 

 

SFX-IDT N.A. HOLDING II LLC

 

 

 

 

 

 

 

By:

/s/ Sheldon Finkel

 

 

Name: Sheldon Finkel

 

 

Title:   President

 

 

 

 

 

 

 

ONE OF US HOLDING B.V.

 

 

 

 

 

 

 

By:

/s/ Duncan Stutterheim

 

 

Name: Duncan Stutterheim

 

 

Title:  Director

 

 

 

 

 

 

 

By:

/s/ Wouter Tavecchio

 

 

Name: Wouter Tavecchio

 

 

Title:   Director

 

Signature Page to ID&T International SPA

 

--------------------------------------------------------------------------------


 

 

ONE OF US B.V.

 

(f/k/a ID&T Holding B.V.)

 

 

 

 

 

 

 

By:

/s/ Duncan Stutterheim

 

 

Name: Duncan Stutterheim

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wouter Tavecchio

 

 

Name: Wouter Tavecchio

 

 

Title:    Director

 

Signature Page to ID&T International SPA

 

--------------------------------------------------------------------------------